Citation Nr: 0844800	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-14 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for a low back 
disability.  

2. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1965 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2002 and in April 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In December 2006, the veteran withdrew his request for 
hearing before the Board.  hearing.  38 C.F.R. § 20.702(e). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a low back disability, 
service treatment records show that in May 1972 "chronic" 
low back pain was noted.  In June 1974, it was noted that the 
veteran had had chronic low back pain since 1966.  

In October 2008, the veteran's representative asked that VA 
obtained records of a private physician documenting treatment 
of a low back disability. 

On the claim for increase for diabetes mellitus, in October 
2008, the veteran's representative asked that VA obtained 
records of a private physician documenting treatment of 
diabetes mellitus. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency to 
include records from private medical care providers.  
38 C.F.R. § 3.159.   



Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to submit the 
records of private medical treatment 
for his low back disability and for 
diabetes mellitus.  Alternatively, ask 
the veteran for authorization to obtain 
the records on his behalf, and, if the 
records are unavailable, notify the 
veteran in accordance with 38 C.F.R. § 
3.159(e).

2. Afford the veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that any 
current low back disability is related 
to the veteran's documented complaints 
of low back pain during service.

The claims folders should made 
available to the examiner for review. 

3. Afford the veteran a VA examination 
to determine whether the veteran should 
avoid strenuous occupational or 
recreational activities because of 
diabetes mellitus or whether the 
veteran should avoid strenuous 
occupational or recreational activities 
with episodes of ketoacidosis or 
hypoglycemic  reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic care 
provider.

4. After the above development has been 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 






The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

